Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s amendments filed December 17, 2020.
Claims 11-13 and 16-20 have been amended.
Claims 1-5 and 11-25 are pending.

Information Disclosure Statement
As required by M.P.E.P.  609(C), the applicant’s submission of the Information Disclosure Statement dated December 15, 2020 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609, a copy of the PTOL-1449 initialed and dated by the examiner is attached to the office action.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: root process configured to receive, transaction manager configured to receive, event handler configured to receive in claim 11, animation manager configured to receive in claim 12, view manager configured to manage, node manager configured to provide in claim 13, view manager configured to generate in claim 17, view manager configured to generate in claim 18, node manager configured to provide in claim 19, and node manager configured to provide in claim 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The instant specification states “process” and “manager” are implemented as software architecture (i.e. computer software), specifically, root process module is depicted as reference element 205, transaction module is depicted as reference element 210, event handler module is depicted as reference element 270, animation module is depicted as reference element 240, preference module is depicted as reference element 230, view module is depicted as reference element 250, and node module is depicted as reference element 260.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 21, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over ColorableNavigationController.swift by Vasily Ulianov (publically accessible April 12, 2017); hereinafter referred to as Ulianov in further view of “How To Send Variable From Parent Class to Child Custom Class” (publically accessible January 20, 2017); hereinafter referred to as Custom.
	Regarding claim 1, Ulianov teaches a method comprising:
sending, from a hierarchy of views, information related to a list, the list include keys (i.e. value) corresponding to respective attributes of a user interface (UI), wherein the hierarchy of views represents the UI (Use ColorableNavigationController as your root UINavigationController ... Adopt needed child view controllers to NavigationBarColorable ... Colors will be set automatically on push or pop actions ... NavigationBarColorable: class ... var navigationTintColor ... var navigationBarTintColor ... let navigationController = ColorableNavigationController(rootViewController: ViewControllerA()))(pages 1-2; a class (i.e. NavigationBarColorable) contains a list of variables which define color values in a user interface, these variables are passed in a hierarchy of view controllers);
receiving, the information related to the list (Navigation bar colors for `ColorableNavigationController`, called on `push` & `pop` actions ... override open func pushViewController ... self.setNavigationBarColors(colors) ... override open func popViewController ... self.setNavigationBarColors(colors))(pages 2-3; colors (e.g. blue or red) are received) ; and
updating, a particular key from the list to a particular value, the particular key related to an attribute of the UI (self.navigationBar.barTintColor = colors.navigationBarTintColor)(page 3; navigationBarTintColor is set (e.g. blue or red)).
Ulianov differs from the claim in that Ulianov fails to teach the sending is from a parent node to a child node, wherein the information is preference information. However, sending preference information from a parent node to a child node is taught by Custom (UIView has a custom class file ... referenced in to ViewController ... I would like to set a UIColor variable (could be any color) in ViewController.m and pass it and read it in drawView.m ... You can use UserDafaults save the UIColor in ViewController and get the color and used in custom class UIView)(page 1). The examiner notes, Ulianov and Custom teach a method for controlling views in a user interface. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ulianov to include the sending of Custom such that the method passes preference information from parent to child nodes. One would be motivated to make such a combination to provide the advantage of passing attribute information between custom classes. 
Regarding claim 5, Ulianov-Custom teach the method of claim 1, wherein the preference keys comprise at least one of a preferred size, a status bar, and a color (Custom - I would like to set a UIColor variable (could be any color) in ViewController.m and pass it and read it in drawView.m)(page 1).
Regarding non-transitory machine readable medium claims 21 and 25, the claims generally correspond to method claims 1 and 5, respectively, and recite similar features in non-transitory machine readable medium form; therefore, the claims are rejected under similar rational. 

Claims 2-4 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Ulianov, Custom, in further view of “Passing data back from child view controller” (publically accessible January 23, 2016); hereinafter referred to as Passing.
Regarding claim 2, Ulianov-Custom teach the method as applied above, Ulianov-Custom differs from the claim in that Ulianov-Custom fails to teach sending the updated preference key to the parent node. However, sending an updated preference key to the parent node is taught by Passing (I have a project in which I need to pass data back from a childviewcontroller ...  I have a picker view in my container and I want to be able to use it to select an option ...  I would like to be able to access the chosen color in my parent view controller and do something with it ... On your ChildViewController.m when you want to pass something back to the ParentViewController ... [delegate passValue:[UIColor redColor]])(pages 1-2). The examiner notes, Ulianov, Custom, and Passing teach a method for controlling views in a user interface. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ulianov-Custom to include the sending of Passing such that the method passes preference information from child to parent nodes. One would be motivated to make such a combination to provide the advantage of allowing bi-directional passing of attribute information between classes.
Regarding claim 3, Ulianov-Custom-Passing teach the method of claim 2, further comprising:
(Passing - you can access it like this: UIColor *myReceivedColor = theValue)(page 3; a color attribute is updated in the parent based on the value sent from the child).
Regarding claim 4, Ulianov-Custom teach the method as applied above, Ulianov-Custom differs from the claim in that Ulianov-Custom fails to teach a child node updating by a particular preference key to a different value (i.e. selecting a value in the child view) and in response updating a parent node attribute to the different value (i.e. sending the value to the parent view). However, a child node selecting and updating a particular preference key to a different value and sending and updating a parent node attribute to the different value is taught by Passing (I have a project in which I need to pass data back from a childviewcontroller ...  I have a picker view in my container and I want to be able to use it to select an option ...  I would like to be able to access the chosen color in my parent view controller and do something with it ... On your ChildViewController.m when you want to pass something back to the ParentViewController ... [delegate passValue:[UIColor redColor]] … you can access it like this: UIColor *myReceivedColor = theValue)(page 2; a color attribute is updated in the parent based on the value sent from the child)(pages 1-3). The examiner notes, Ulianov, Custom, and Passing teach a method for controlling views in a user interface. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ulianov-Custom to include the updating of Passing such that the method passed a selected preference information from child to parent nodes for updating. One would be motivated to make such a combination to provide the advantage of allowing bi-directional passing of attribute information between classes.
Regarding non-transitory machine readable medium claims 22-24, the claims generally correspond to method claims 2-4, respectively, and recite similar features in non-transitory machine readable medium form; therefore, the claims are rejected under similar rational. 

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ulianov in further view of “How long is the animation of the transition between views on a UINavigationController?” (publically accessible February 27, 2015); hereinafter referred to as Animate and Custom.
Regarding claim 11, Ulianov teaches a system comprising;
 a processor (the examiner notes, computing devices include a processor);
a memory device containing instructions (the examiner notes, computing devices include memory to store computer instructions), which when executed by the processor cause the processor to provide:
a root process module configured to receive an event related to a user interface (UI) and forward the event to a transaction module and an event handler module (Use ColorableNavigationController as your root UINavigationController ... Adopt needed child view controllers to NavigationBarColorable ... Colors will be set automatically on push or pop actions)(page 1; code for root controller which receives events related to the UI (i.e. change color) and forwards the event to code to receive and handle the event is shown);
the transaction module configured to receive the event forwarded from the root process module and forward to a node of a tree structure, wherein the tree structure is related to a hierarchy of views representing the UI (let navigationController = ColorableNavigationController(rootViewController: ViewControllerA())(page 1; code for receiving and forwarding to the child view controller is shown); and
the event handler module configured to receive the event from the root process module and process the event to determine a particular node of the tree structure to receive the event (open class ColorableNavigationController: UINavigationController)(page 1; code to handle the event and to determine which node to receive the event (i.e. ViewControllerA and ViewControllerB) is shown). 
Ulianov differs from the claim in that Ulianov fails to teach track a value of time related to the event to forward. However, tracking a value of time related to an event to forward is taught by Animate (In iOS 7 and later you can have exact value by setting the UINavigationController delegate and using the method ... NSTimeInterval duration = [viewController.transitionCoordinator transitionDuration])(page 1). The examiner notes, Ulianov and Animate teach a system for controlling views in a user interface. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ulianov to include the tracking of Animate such that the system passes an animation time for transitioning between views. One would be motivated to make such a combination to provide the advantage of delegating time values for animation.  
The combination of Ulianov-Animate fails to teach a preference manager configured to send a preference list to the determined particular node of the tree structure. However, a preference manager configured to send a preference list to a determined particular node of the tree structure is taught by Custom (UIView has a custom class file ... referenced in to ViewController ... I would like to set a UIColor variable (could be any color) in ViewController.m and pass it and read it in drawView.m ... You can use UserDafaults save the UIColor in ViewController and get the color and used in custom class UIView)(page 1; UserDefaults is a software class architecture which is used to send a preference list to a particular node, in this particular instance a preferred UIColor from ViewController to drawView). The examiner notes, Ulianov, Animate, and Custom teach a method for controlling views in a user interface. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ulianov-Animate to include the sending of Custom such that the system passes preference information to a particular node. One would be motivated to make such a combination to provide the advantage of passing attribute information between custom classes. 
Regarding claim 12, Ulianov-Animate-Custom teach the system of claim 11, wherein the memory device contains further instructions, which when executed by the processor, cause the processor to further provide:
an animation module configured to receive information related to the value of time from the transaction module and to animate an animation using at least the value of time (Animate - (void)navigationController:(UINavigationController *)navigationController willShowViewController:(UIViewController *)viewController animated:(BOOL)animated)(page 1; code for animating an animation for a time period is shown).

Allowable Subject Matter
Claims 13-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed December 17, 2020 with respect to the claim interpretation have been fully considered but they are not persuasive. 
As stated supra, although the application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. In particular, claim limitations are: root process configured to receive, transaction manager configured to receive, event handler configured to receive in claim 11, animation manager configured to receive in claim 12, view manager configured to manage, 
Applicant's arguments filed December 17, 2020 with respect to the illegible prior art have been fully considered and are persuasive. Attached to the office action are legible copies of the prior art in addition to URL address.
Regarding claims 1 and 21, applicant argues the combination of Ulianov and Custom do not teach “sending, from a parent node of a hierarchy of views, information related to a preference list”, “receiving, at a child node of the parent node, information related to the preference list”, and “updating, by the child node, a particular preference key from the preference list to a particular value, the particular preference key related to an attribute of the UI”; the examiner respectfully disagrees. 
The examiner notes one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Ulianov discloses of sending from a hierarchy of view controllers information related to a list, the list including value keys corresponding to respective attributes of a user interface (e.g. tint color) “Use ColorableNavigationController as your root UINavigationController ... Adopt needed child view controllers to NavigationBarColorable ... Colors will be set automatically on push or pop actions ... NavigationBarColorable: class ... var navigationTintColor ... var navigationBarTintColor ... let navigationController = ColorableNavigationController(rootViewController: ViewControllerA())” (pages 1-2; that is a class (i.e. NavigationBarColorable) contains a list of variables which define color values in a user interface, these variables are passed in a hierarchy of view controllers), receiving information related to the list “Navigation bar colors for `ColorableNavigationController`, called on `push` & `pop` actions ... override open func pushViewController ... self.setNavigationBarColors(colors) ... override open func popViewController ... self.setNavigationBarColors(colors)” (pages 2-3; colors (e.g. blue or red) are received), and updating a particular key from the list to a particular value “self.navigationBar.barTintColor = colors.navigationBarTintColor” (page 3; navigationBarTintColor is set (e.g. blue or red)).
Custom discloses of sending preference information from a parent node to a child node is “UIView has a custom class file ... referenced in to ViewController ... I would like to set a UIColor variable (could be any color) in ViewController.m and pass it and read it in drawView.m ... You can use UserDafaults save the UIColor in ViewController and get the color and used in custom class UIView” (page 1).
The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Ulianov and Custom teach a method for controlling views in a user interface. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the hierarchy of views of Ulianov to include the sending of Custom such that the method passes preference information from parent to child nodes. One would be motivated to make such a combination to allow passing attribute information between custom classes. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONGJIA PAN whose telephone number is (571)270-1177.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YONGJIA PAN/Primary Examiner, Art Unit 2145